Name: Commission Implementing Decision (EU) 2019/1253 of 22 July 2019 on a pilot project to implement the administrative cooperation provisions set out in Council Decision 2001/470/EC establishing a European Judicial Network in civil and commercial matters by means of the Internal Market Information System
 Type: Decision_IMPL
 Subject Matter: information and information processing;  communications;  European construction;  cooperation policy;  executive power and public service
 Date Published: 2019-07-23

 23.7.2019 EN Official Journal of the European Union L 195/40 COMMISSION IMPLEMENTING DECISION (EU) 2019/1253 of 22 July 2019 on a pilot project to implement the administrative cooperation provisions set out in Council Decision 2001/470/EC establishing a European Judicial Network in civil and commercial matters by means of the Internal Market Information System THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (1), and in particular Article 4(1) thereof, Whereas: (1) The Internal Market Information System (IMI), established by Regulation (EU) No 1024/2012 is a software application accessible via the internet, developed by the Commission in cooperation with the Member States, in order to assist Member States with the practical implementation of information exchange requirements laid down in Union acts by providing a centralised communication mechanism to facilitate cross-border exchange of information and mutual assistance. (2) Council Decision 2001/470/EC (2) sets out cooperation obligations for contact points designated by the Member States. The contact points are required to communicate using the most appropriate technological facilities available in order to reply as swiftly and efficiently as possible to requests for cooperation. (3) Under Article 8(3) of Decision 2001/470/EC the Commission is to keep a secure, limited-access electronic register, based on the information supplied by the contact points. IMI allows to fulfil that obligation by enabling competent authorities to process requests for cooperation and replies. Such requests should concern access to foreign law and Union instruments relating to cooperation in civil and commercial matters relating to taking of evidence and service of documents. (4) IMI could be an effective tool in implementing provisions on cooperation set out in Decision 2001/470/EC. It is therefore necessary to carry out a pilot project referred to in Article 4 of Regulation (EU) No 1024/2012. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark did not take part in the adoption of Decision 2001/470/EC and is not bound by it or subject to its application. For this reason, the term Member State should be understood as all Member States except Denmark. (6) In accordance with Article 4(2) of Regulation (EU) No 1024/2012 the Commission is to submit an evaluation of the outcome of the pilot project to the European Parliament and the Council. It is appropriate to provide for a date by which such evaluation should be submitted. (7) The information on the statistics relating to the cooperation requests and replies, provided by the Commission in accordance with Article 8(4) of Decision 2001/470/EC, should cover the use of IMI in the pilot project. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 1024/2012, HAS ADOPTED THIS DECISION: Article 1 The pilot project Article 5(2)(b) to (e) and Article 8 of Decision 2001/470/EC shall be subject to a pilot project to assess whether the Internal Market Information System (IMI) would be an effective tool to implement administrative cooperation provisions set out in those articles. Article 2 Competent authorities For the purposes of the pilot project, the contact points referred to in Article 2(1)(a) of Decision 2001/470/EC shall be considered as competent authorities. For the purposes of this Decision, the term Member State shall mean all Member States with the exception of Denmark. Article 3 Administrative cooperation between competent authorities For the purposes of cooperation detailed in Article 5(2)(b) to (e) and Article 8 of Decision 2001/470/EC, IMI shall provide the following basic technical functionality: (a) sending request for information needed for sound cooperation; (b) responding to requests; (c) facilitating the coordination of the processing of requests for cooperation in the relevant Member State. Article 4 Role of the European Judicial Network in civil and commercial matters The Commission shall consult the European Judicial Network on the following: (a) the Union instruments relating to cooperation in civil and commercial matters, regarding which information is exchanged in the pilot project; (b) the structure and categories of data to be exchanged in the pilot project; (c) the forms to be implemented in IMI for the requests for information and the corresponding replies; (d) the evaluation of the pilot project prior to its submission to the European Parliament and the Council. Article 5 Sharing of statistics The Commission shall provide to the European Judicial Network statistics and information on the usage of IMI and the functioning of the pilot project for the purposes of this Decision. Article 6 Evaluation The evaluation of the outcome of the pilot project referred to in Article 4(2) of Regulation (EU) No 1024/2012 shall be submitted to the European Parliament and the Council by 30 June 2023. Article 7 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 1. (2) Council Decision 2001/470/EC of 28 May 2001 establishing a European Judicial Network in civil and commercial matters (OJ L 174, 27.6.2001, p. 25).